tax exempt and siasion government entities department of the treasury internal_revenue_service washington d c jan uniform issue list legend taxpayer a irab amount dear in a letter dated date you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he withdrew amount from ira b an individual_retirement_account described in sec_408 of the code on date the distribution check is dated date taxpayer a also represents that he withdrew the funds to consolidate his ira accounts and to obtain a higher rate of return taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day rollover period prescribed by sec_408 of the code was due to his entry of the wrong date the date of a distribution from another ira of taxpayer a on his calendar taxpayer a also asserts that he still has ira b’s distribution check based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount d of the code any amount_paid or distributed out of an ira shall be included in sec_408 of the code provides that except as otherwise provided in section gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable contro of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed bya foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred you have not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected your ability to timely roll over amount to an ira therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to amount amount eligible to be treated as a rollover_contribution within the meaning of sec_408 and must be included in taxpayer a's gross_income for the tax_year is not no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at sincerely yours deleted copy of this letter notice of intention to disclose notice carlton a watkins manager employee_plans technical group enclosures
